EXHIBIT 10.21

INTERNATIONAL PAPER COMPANY

UNFUNDED SUPPLEMENTAL RETIREMENT PLAN

FOR SENIOR MANAGERS

As Amended and Restated Effective January 1, 2008

PREAMBLE

This Plan was originally established as the International Paper Company Unfunded
Excess-Benefit Plan for Senior Managers and became effective as of November 1,
1983, pursuant to a resolution of the Board of Directors of International Paper
Company (the “Board”) dated October 11, 1983. Effective as of November 12, 1985,
the name of the Plan was changed to the International Paper Company Unfunded
Supplemental Retirement Plan for Senior Managers, and additional benefit
provisions were added to the Plan as set forth herein. The Plan was amended
effective as of April 1, 1991, to delete the statutory limitation excess benefit
provision from the Plan, because International Paper Company (together with
certain affiliates and subsidiaries in which the Company has a substantial
ownership interest shall be collectively referred to as the “Company”) has
established a separate plan to provide statutory limitation excess benefits to
salaried employees of the Company and its United States subsidiaries. The Plan
was amended effective September 8, 1992, to change the calculation of the
Supplemental Benefit payable under the Plan. The Plan was amended effective
July 1, 1993, to change the definition of Compensation under the Plan. The Plan
was amended effective December 1, 1993, to specify the optional forms of benefit
payment and death benefits.

The Plan was amended effective January 1, 2000, among other things, to change
the definition of Compensation under the Plan, establish a pensionable pay
minimum for purposes of the Plan, clarify the vesting provisions applicable to
participants, change certain provisions relating to the commencement of the
Supplemental Benefit payable under the Plan and to clarify the calculation of
the pre-retirement death benefit. The Plan was amended effective January 1,
2001, and amended effective October 9, 2001, to change the definition of
Compensation under the Plan.

The Plan was amended and restated effective January 1, 2005, to comply with the
provisions of the American Jobs Creation Act of 2004, and to make certain other
changes, including to change the normal form of benefit payment to a lump sum
and to detail the rules for an annuity form of payment, to change the
commencement of benefit rules, to define rules for determining the lump sum
interest rate, to allow as credited service employment with affiliated
companies, to establish a minimum service requirement of five years of vesting
service to receive benefits under the Plan, to establish new formulas for the
calculation of benefits for employees who become eligible to participate in the
Plan after July 1, 2004, and to provide the Board and the Management Development
and Compensation Committee of the Board (the “Committee”) with the authority to
adjust the application of any term of the Plan with respect to any Eligible
Employee, to the extent it determines that such action will further the purposes
of the Plan.

The Plan was amended effective January 1, 2006, to permit modifications of the
Plan in accordance with the transition rules under the American Jobs Creation
Act of 2004 and to permit payment under the Plan of Federal Insurance
Contributions Act taxes due and payable on a Participant’s Supplemental Benefit.
The Plan was amended effective January 1, 2007, to provide an exemption to the
criteria for Eligible Employees in the event that an otherwise eligible person
would be precluded from participation in the Plan based on an inability to
participate in the Retirement Plan or Salaried Savings Plan because of United
States citizenship or residency requirements of such plans.

The Plan was amended and restated effective January 1, 2008, among other things,
to conform the Plan to the final regulations promulgated under Section 409A of
the Internal Revenue Code of 1986, as amended, and to exclude compensation paid
to Eligible Employees by a non-wholly owned business entity outside the United
States.

 

1



--------------------------------------------------------------------------------

1.

Name and Purpose.

This Plan shall be known as the International Paper Company Unfunded
Supplemental Retirement Plan for Senior Managers (the “Plan”). The Plan is an
unfunded plan maintained by the Company for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of the exemption provisions of Parts 2, 3 and 4 of Subtitle B
of Title I of the Employee Retirement Income Security Act of 1974, as amended
(and related regulations and provisions of the Internal Revenue Code of 1986, as
amended).

 

2.

Funding of Benefits.

The benefits payable under the Plan will be paid from the Company’s general
assets as payments become due under the Plan, and will not be funded in advance
through an Internal Revenue Service qualified trust arrangement or through
insurance annuity contracts. From time to time the Company may arrange for
insurance annuity contracts on the lives of Eligible Employees (the proceeds of
which are payable to the Company) in order to insure the Company for part or all
of the payments which the Company will make under the Plan. All Eligible
Employees participating in the Plan agree to authorize the Company to purchase
such insurance contracts. Eligible Employees participating in the Plan (and
their beneficiaries) will not have any beneficial interest in such insurance
contracts or in the proceeds of such insurance contracts. With respect to claims
for benefits under the Plan, Eligible Employees and their beneficiaries shall be
general unsecured creditors of the Company.

 

3.

Eligible Employees.

The persons who are eligible to receive benefits under the Plan (“Eligible
Employees”) are persons who are (A) salaried employees of the Company on or
after the effective date of the Plan, (B) elected by the Board as Senior Vice
Presidents of the Company or designated by the Chief Executive Officer as
participants in the Plan, and (C) either (i) participants in the Retirement Plan
of International Paper Company (the “Retirement Plan”), if hired before July 1,
2004, or (ii) participants in the International Paper Company Salaried Savings
Plan (the “Salaried Savings Plan”) eligible for a Retirement Savings Account, if
hired on or after July 1, 2004, unless participation in either the Retirement
Plan or the Salaried Savings Plan is prohibited based on United States
citizenship or residency requirements of such plans, in which case this
requirement (C) shall be waived. All of the terms and conditions of the Plan
shall be binding upon any surviving spouse, beneficiaries, executor,
administrator, heirs or successors of an Eligible Employee.

 

4.

Vesting.

An Eligible Employee who has attained his or her Vesting Date while employed by
the Company shall be vested in his or her benefits under the Plan.

For purposes of the Plan, “Vesting Date”, with respect to an Eligible Employee
whose benefit under the Plan is determined under Section 5(A), shall mean the
earlier of:

 

  (A)

his or her attainment of age 62 and completion of five years of Vesting Service
(as defined in the Retirement Plan); or

 

  (B)

his or her attainment of age 61 and completion of 20 years of Vesting Service.

For purposes of the Plan, “Vesting Date”, with respect to an Eligible Employee
whose benefit under the Plan is determined under Section 5(B) or Section 5(C),
shall mean:

 

  (A)

his or her attainment of age 55; and

 

  (B)

completion of five years of Vesting Service.

 

2



--------------------------------------------------------------------------------

5.

Amount and Time of Payment of Supplemental Benefit.

The annual supplemental retirement benefit entitlement for an Eligible Employee
under the Plan (the “Supplemental Benefit”) is determined in accordance with
Section 5(A), Section 5(B) or Section 5(C), whichever is applicable, and is
payable at the time and in the form as provided in Section 5(D), as set forth
below:

 

  (A)

Calculation of the Amount of the Supplemental Benefit for Participants in the
Plan Prior to July 1, 2004.

Except as expressly otherwise provided herein, the Supplemental Benefit is the
greatest of (i), (ii), or (iii) below:

 

  (i)

The Participant’s annual Unrestricted Benefit determined under the terms of the
International Paper Company Pension Restoration Plan (the “Pension Restoration
Plan”), plus, the single-life annuity payable at age 65 under the Federal Paper
Board SERP to the extent applicable to any Participant in this Plan.

 

  (ii)

An amount equal to the lesser of (a) or (b), reduced by (c) below:

 

  (a)

3.25% of the Eligible Employee’s Compensation (as defined in Section 5(A)(iv)(c)
below) multiplied by the number of years of his or her Credited Service.

 

  (b)

Fifty percent (50%) of the Eligible Employee’s Compensation.

 

  (c)

The product of:

 

  (1)

3.25% of the Eligible Employee’s Primary Social Security Benefit multiplied by
the number of years of his or her Credited Service projected to age 65, subject
to a maximum of 50% of the Eligible Employee’s Primary Social Security Benefit;
and

 

  (2)

The ratio of years of the Eligible Employee’s Credited Service at the
determination date to his or her Credited Service projected to age 65.

 

  (iii)

Twenty-five percent (25%) of the Eligible Employee’s Compensation.

The amount calculated under the formula set forth above is a single life annuity
and shall be reduced by all of the following amounts:

 

  (a)

the actual amount of the Eligible Employee’s vested benefit under the Retirement
Plan (determined on the basis of a single-life annuity);

 

  (b)

the single life annuity actuarial equivalent of any retirement benefit in
respect of which the Eligible Employee has a legally binding right on or before
December 31, 2007 and which is payable to the Eligible Employee pursuant to an
objective, nondiscretionary formula from or under: (v) a qualified defined
benefit plan sponsored by the Company (other than the Retirement Plan); (w) any
qualified defined contribution plan sponsored by the Company (other than the
Salaried Savings Plan); (x) any non-qualified defined benefit plan sponsored by
the Company (other than the Benefit Restoration Plan); (y) any non-qualified
defined contribution plan sponsored by the Company (other than the International
Paper Company Deferred Compensation Savings Plan (the “Deferred Compensation
Plan”)); or (z) a contractual-type arrangement with the Company providing
retirement income or similar benefits; and

 

  (c)

to the extent Credited Service is granted under Section 5(A)(iv)(b) below for
service with an acquired company and/or an Affiliated Company, the single-life
annuity actuarial equivalent of any retirement benefit in respect of which the
Eligible Employee has a legally binding right on or before the date as of which
such Credited Service is granted and which is payable

 

3



--------------------------------------------------------------------------------

 

to the Eligible Employee with respect to the period of Credited Service so
granted, whether payable from or under: (x) a qualified defined benefit plan or
defined contribution plan sponsored by the acquired company and/or the
Affiliated Company; (y) any non-qualified defined benefit plan or defined
contribution plan sponsored by the acquired company and/or the Affiliated
Company; or (z) a contractual-type arrangement with the acquired company and/or
the Affiliated Company providing retirement income or similar benefits.

 

  (iv)

Definitions. In calculating the Supplemental Benefit under Section 5(A) above:

 

  (a)

The term “Affiliated Company” means a company in which the Company has at least
a 50% ownership interest.

 

  (b)

The terms “Credited Service” and “Primary Social Security Benefit” shall have
the same meaning as defined in the Retirement Plan except the term “Credited
Service”, with respect to an Eligible Employee, shall also include (i) service
by such Eligible Employee with an acquired company or with an Affiliated
Company, where employment with such entity is not considered Credited Service
under the Retirement Plan, in either case solely to the extent specified by the
Plan Administrator, and (ii) any period prior to such Eligible Employee’s
attainment of age 65 during which he or she is entitled to benefits under the
Company’s long-term disability plan applicable to him or her.

 

  (c)

Except as set forth below, the term “Compensation”, with respect to any Eligible
Employee and any determination date, shall equal the sum of:

 

  (1)

such Eligible Employee’s highest annual base salary during the three consecutive
calendar years prior to such date of determination; plus

 

  (2)

the Eligible Employee’s target award (whether or not deferred) under the
Company’s Management Incentive Plan for the year in which the Eligible Employee
terminates or retires.

Notwithstanding the above, Compensation shall not include any awards or income
described in Section 1.142 of the Retirement Plan.

Further, Compensation shall not include compensation paid to a Participant by a
non-wholly owned business entity outside the United States in which the Company
or an Affiliated Company has an ownership interest for service to such non-U.S.
business entity; rather, in such situation, Compensation shall include the
amount determined by the Committee.

Further, in the case of any Eligible Employee who is entitled to benefits under
the Company’s long-term disability plan applicable to him or her,
Section 5(A)(iv)(c)(1) and Section 5(A)(iv)(c)(2) shall be replaced as follows:

 

  (1)

such Eligible Employee’s annual base salary in effect as of the last day of
active employment prior to becoming entitled to benefits under the Company’s
long-term disability plan applicable to him or her; and

 

  (2)

the Eligible Employee’s target award (whether or not deferred) under the
Company’s Management Incentive Plan for the year in which the Eligible Employee
became disabled.

 

  (B)

Calculation of the Amount of the Supplemental Benefit for Participants Hired
Prior to July 1, 2004 and Eligible to Participate in the Plan On or After
July 1, 2004.

 

4



--------------------------------------------------------------------------------

The Supplemental Benefit is the Participant’s annual Unrestricted Benefit
determined under the terms of the Pension Restoration Plan reduced by:

 

  (i)

The actual amount of the Participant’s vested benefit under the Retirement Plan
(determined on the basis of a single life annuity); and

 

  (ii)

The amount of the Participant’s accrued benefit under the Pension Restoration
Plan (determined on the basis of a single life annuity) as of the date the
Eligible Employee became a Participant in this Plan pursuant to Section 3. Any
reductions in the accrued Pension Restoration Benefit for early commencement
shall be based upon the Eligible Employee’s age and period of service as of the
date that payments commence, including periods of service rendered after an
Eligible Employee became a Participant in this Plan.

An Eligible Employee’s Supplemental Benefit shall be reduced by 4% for each year
that commencement of payment precedes age 62.

The Plan Administrator may grant additional Credited Service for the calculation
of the Supplemental Benefit in accordance with the provisions of
Section 5(A)(iv)(b). In the event additional Credited Service is granted, the
Supplemental Benefit shall be calculated as the sum of the Eligible Employee’s
vested benefit under the Retirement Plan and the Pension Restoration Plan (both
determined using the additional Credited Service and on a single life annuity
basis) for the period of Credited Service beginning on the date such person
becomes a Participant under this Plan, reduced by the actual amount of the
Eligible Employee’s vested benefit as of his or her termination of employment
under the Retirement Plan and accrued benefit to the date of Plan eligibility
under the Pension Restoration Plan. The Supplemental Benefit so determined shall
be reduced by the accrued benefit to date of Plan eligibility of the single-life
annuity actuarial equivalent of any retirement benefit due the Eligible Employee
from the acquired company and/or Affiliated Company relating to the Credited
Service so granted, whether payable under a qualified defined benefit plan,
non-qualified defined benefit plan or contractual-type arrangement.

 

  (C)

Calculation of the Amount of the Supplemental Benefit for Participants Hired and
Eligible to Participate in the Plan On or After July 1, 2004.

The Supplemental Benefit is the Participant’s annual Unrestricted Benefit
determined under the terms of the Pension Restoration Plan that would be paid to
the Eligible Employee, on a single life annuity basis, assuming he or she is
eligible for a pension under the 1.67% salaried benefit formula of the
Retirement Plan, such amount reduced by the Eligible Employee’s Retirement
Savings Account balances in the Salaried Savings Plan and the Deferred
Compensation Savings Plan as of his or her termination of employment with the
Company. The Retirement Savings Account balances in the Salaried Savings Plan
and the Deferred Compensation Savings Plan shall be converted to a single life
annuity using the same actuarial basis as is used to determine a lump sum
payment under Section 6(A).

The Plan Administrator may grant additional Credited Service for the calculation
of the Supplemental Benefit in accordance with the provisions of
Section 5(A)(iv)(b). In the event additional Credited Service is granted, the
Supplemental Benefit shall be calculated as specified in the above paragraph,
but including such additional Credited Service in calculating the assumed
Retirement Plan benefit and Pension Restoration Plan benefit. The Supplemental
Benefit so determined shall be reduced by the accrued benefit to date of Plan
eligibility of the single-life annuity actuarial equivalent of any retirement
benefit due the Eligible Employee from the acquired company and/or Affiliated
Company relating to the Credited Service so granted, whether payable under a
qualified defined benefit plan, non-qualified defined benefit plan or
contractual-type arrangement.

Notwithstanding the foregoing, in lieu of the Supplemental Benefit determined
above, upon recommendation by management with Committee approval, an Eligible
Employee who is actively employed on or after age 62 and has completed at least
10 years of Vesting Service is entitled to a Supplemental Benefit equal to 25%
of Final Average Compensation (as defined under the standard 1.67% salaried
benefit formula of the Retirement Plan) reduced by the Eligible Employee’s
Retirement Savings Account balances in the Salaried Savings Plan and the
Deferred Compensation Savings Plan as of his or her termination of employment

 

5



--------------------------------------------------------------------------------

with the Company. The Retirement Savings Account balances in the Salaried
Savings Plan and the Deferred Compensation Savings Plan shall be converted to a
single life annuity using the same actuarial basis as is used to determine a
lump sum payment under Section 6(A).

An Eligible Employee’s Supplemental Benefit shall be reduced by 4% for each year
that commencement of payment precedes age 62.

 

  (D)

Time of Payment of the Supplemental Benefit.

As specified in Section 6 below, for an Eligible Employee who terminates
employment following his or her Vesting Date, payment of the Supplemental
Benefit shall commence following his or her Retirement Date.

“Retirement Date” with respect to an Eligible Employee whose benefit under the
Plan is determined under Section 5(A) shall mean the first of the month
following the Eligible Employee’s termination of employment with the Company and
the earliest to occur of:

 

  (i)

his or her attainment of age 62 and completion of 10 years of Vesting Service;

 

  (ii)

his or her attainment of age 61 and completion of 20 years of Vesting Service;
or

 

  (iii)

his or her attainment of age 65 and completion of five Years of Vesting Service.

“Retirement Date” with respect to an Eligible Employee whose benefit under the
Plan is determined under the standard provisions of Section 5(B) or Section 5(C)
shall mean the first of the month following the Eligible Employee’s termination
of employment with the Company and the earlier to occur of:

 

  (i)

his or her attainment of age 55 and the completion of 10 years of Vesting
Service: or

 

  (ii)

his or her attainment of age 65 and completion of five years of Vesting Service.

 

  (E)

Payment of FICA Taxes.

At the time Federal Insurance Contributions Act (“FICA”) taxes become due and
payable by a Participant on his or her Supplemental Benefit, such FICA taxes
shall be paid from the Plan as follows:

 

  (i)

if FICA taxes are payable in the same calendar year that payment of the
Supplemental Benefit commences under Section 6 below, the FICA taxes shall be
withheld from the Supplemental Benefit paid in that calendar year and remitted
on behalf of the Participant to the U.S. Treasury; or

 

  (ii)

if FICA taxes are payable in a calendar year prior to the calendar year that
payment of the Supplemental Benefit commences under Section 6 below, the amount
of the FICA taxes and any corresponding federal, state or local income tax
withholding shall be paid from the Plan on behalf of the Participant to the U.S.
Treasury and applicable tax authorities, and the Participant’s Supplemental
Benefit shall be reduced by the amount of these tax payments.

 

  (F)

Calculation of Payment of Supplemental Benefit for a Participant Whose Benefit
is Calculated under Section 5(A) and Who is Vested Prior to Normal Vesting Date.

Notwithstanding anything else in this Plan to the contrary, the Committee may
provide that any Participant whose benefit is calculated under Section 5(A) and
who has attained age 55 and completed at least five years of Vesting Service
shall be vested in such benefit prior to attaining age 61; provided that, in
such event, such Participant’s

 

  (i)

accrued benefit payable under the Pension Restoration Plan shall be paid at the
time and in the manner determined in accordance with the terms of the Pension
Restoration Plan (determined without regard to such SERP vesting); and

 

6



--------------------------------------------------------------------------------

  (ii)

Supplemental Benefit calculated under Section 5(A) shall also be reduced by the
accrued Pension Restoration Plan benefit described in Section 5(F)(i), above
(but prior to early retirement reductions, if any) and shall be paid in the form
described in Section 6 at the earliest date at which such Participant could
receive a distribution under the SERP in accordance with Section 5(D), based on
his age and years of Vesting Service.

 

6.

Form of Benefit Payment.

 

  (A)

Payment Form. The form of payment of the Supplemental Benefit is a lump sum
payment. Payment of the Supplemental Benefit to an Eligible Employee shall be
made on the later of the January 1 coinciding with or next following the
Eligible Employee’s Retirement Date or the date six months following the
Eligible Employee’s termination of employment with the Company (the “Normal
Payment Date”).

 

  (B)

Calculation of the Lump Sum Payment. The lump sum payment under Section 6(A)
above shall be determined based on the UP-94G mortality table (male) and as
further detailed below:

 

  (i)

With respect to an Eligible Employee whose benefit under the Plan is determined
under Section 5(A), the amount of the lump sum payment shall be determined by
applying a discount rate based on the municipal bond rate (published daily in
the Wall Street Journal under Bonds, Tracking Bond Benchmarks, Muni Master, 7-12
Year) for the December 31 preceding the Eligible Employee’s Normal Payment Date.
Notwithstanding the foregoing, an Eligible Employee may make an election prior
to his or her Retirement Date to have the discount rate determined as of any day
beginning on January 1 of the calendar year in which he or she attains age 61.
The Eligible Employee must file this election in writing with the Plan
Administrator on or before the day to which the elected discount rate applies.
The Eligible Employee may only make one such election and such election is
irrevocable.

 

  (ii)

With respect to an Eligible Employee whose benefit under the Plan is determined
under Section 5(B) or Section 5(C), the amount of the lump sum payment shall be
determined by applying a discount rate based on the average municipal bond rate
(published daily in the Wall Street Journal under Bonds, Tracking Bond
Benchmarks, Muni Master, 7-12 Year) for the month of December preceding the
Eligible Employee’s Normal Payment Date. Notwithstanding the foregoing, an
Eligible Employee may make an election prior to his or her Retirement Date to
have the discount rate determined as of any month beginning with the month the
Eligible Employee announces his or her retirement, provided such announcement is
at least 12 months in advance of the Eligible Employee’s Retirement Date. The
Eligible Employee must file this election in writing with the Plan Administrator
by the last day of the month to which the elected discount rate applies. The
Eligible Employee may only make one such election and such election is
irrevocable. In determining the lump sum payment of the Eligible Employee’s
Supplemental Benefit, the discount rate shall be the lower of (i) the discount
rate so elected by the Eligible Employee or (ii) the Plan discount rate for the
month of December preceding the Eligible Employee’s Normal Payment Date.

The Committee reserves the right to change the discount rate from time to time.

 

  (C)

Death Benefit Prior to Retirement. In the event an Eligible Employee dies on or
after completing five years of Vesting Service, but prior to his or her
Retirement Date, the Supplemental Benefit shall be payable to his or her
surviving spouse, if any, in the form of a pre-retirement surviving spouse’s
benefit, based on the provisions of the Retirement Plan. Any such pre-retirement
surviving spouse’s benefit shall be paid in the manner set forth for determining
a “Qualified Joint and Survivor Annuity” under the Retirement Plan (providing
50% of the Eligible Employee’s reduced benefit to his or her spouse).

 

  (D)

Death Benefit After Retirement. In the event an Eligible Employee dies on or
after his or her Retirement Date, but prior to payment of a benefit under
Section 6(A) above, the Supplemental

 

7



--------------------------------------------------------------------------------

 

Benefit shall be payable to the Eligible Employee’s named beneficiary in the
normal form of a lump sum payment as soon as practicable following the Eligible
Employee’s death. An Eligible Employee may designate a beneficiary to receive
the death benefit payable under this Section 6(D). Such designation shall be in
writing on a form prescribed by the Plan Administrator and may be changed from
time to time. If no beneficiary is designated or surviving at the time of the
Eligible Employee’s death, the death benefit shall be payable to the spouse of
the Eligible Employee or, if the Eligible Employee is unmarried, to the estate
of the Eligible Employee.

 

7.

Benefit Not Assignable.

An Eligible Employee’s rights under the Plan shall not be subject to assignment,
encumbrance, garnishment, attachment or charge, whether voluntary or
involuntary, and in the event of any such assignment, action or proceeding, any
benefit otherwise payable under the Plan shall be deemed terminated or
forfeited.

 

8.

Termination of Benefit/Repayment of Benefit.

 

  (A)

Solely with respect to an Eligible Employee whose benefit under the Plan is
determined under Section 5(A), eligibility of a person to participate in the
Plan, or to receive payment of any benefit under the Plan, shall be subject to
being terminated by the Committee, in the Committee’s sole discretion, if the
person:

 

  (i)

shall, without the consent of the Committee, breach any covenant in favor of the
Company with respect to the disclosure of confidential information, the hiring
or solicitation of employees, or competition with the Company, as the same may
be contained in any agreements approved by the appropriate officers of the
Company and as in effect from time to time (the “Non-Competition Agreement” and
the “Non-Solicitation Agreement”); or

 

  (ii)

shall have been involuntarily terminated by the Company for “good cause” (as
defined below), or shall have been found by the Committee to have engaged in any
action inimical to the interests of the Company, dishonesty or other serious
misconduct in connection with the person’s employment by the Company, for
purposes of this subparagraph “good cause” for involuntary termination shall
mean termination upon:

(a) the willful and continued failure substantially to perform properly assigned
duties with the Company (other than any such failure resulting from incapacity
due to physical or mental illness) after a written demand is delivered by the
Board which specifically identifies the manner in which the Board believes that
properly assigned duties have not been substantially performed; or

(b) the willful engaging in conduct which is demonstrably and materially
injurious to the Company, monetarily or otherwise;

for purposes of this Section 8(A)(ii), no act, or failure to act, shall be
deemed “willful” unless done (or omitted to be done) not in good faith and
without reasonable belief that the action or omission was in the best interest
of the Company; notwithstanding the foregoing, a person shall not be deemed to
have been terminated for good cause unless and until there shall have been
delivered a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board (after reasonable notice to the person and an opportunity,
together with counsel, to be heard before the Board), finding that in the good
faith opinion of the Board, the person was guilty of conduct set forth in
Section 8(A)(ii)(a) or Section 8(A)(ii)(b) above and specifying the particulars
thereof in detail.

 

  (B)

Solely with respect to an Eligible Employee whose benefit under the Plan is
determined under Section 5(A), in the event an Eligible Employee who has retired
and received payment of the Supplemental Benefit in the form of a lump-sum
distribution breaches any of the terms of his or her Non-Competition Agreement
or Non-Solicitation Agreement, as set forth in Section 8(A)(i) above, he

 

8



--------------------------------------------------------------------------------

 

or she shall repay to the Company a portion of the Supplemental Benefit
received. The amount which shall be repaid is the difference between:

 

  (i)

the amount of Supplemental Benefit the Eligible Employee has received from the
Company by the time the Committee notifies the Eligible Employee of its
objection to such breach of the agreement; and

 

  (ii)

the amount the Eligible Employee would have received by the time of such
notification had the Supplemental Benefit been paid on a single-life annuity
basis;

plus reasonable interest as recommended by the Company’s Chief Financial
Officer.

 

9.

Amendment or Termination of Plan and Application of Specific Terms.

The Company reserves the right to amend, modify or terminate the Plan at any
time by action of the Board; provided that such action shall not adversely
affect any Eligible Employee’s right to a benefit which accrued pursuant to the
provisions of the Plan prior to such action. The Board, with respect to any
Eligible Employee who is a member of the Board, or the Committee, with respect
to other Eligible Employees, may adjust the application of any term of the Plan
with respect to any Eligible Employee, except a change in the timing of vesting
or distribution of the Supplemental Benefit, to the extent it determines, in its
discretion, that such action will further the purposes of the Plan, provided
that such action is consistent with Section 409A of the Internal Revenue Code
and regulations promulgated thereunder.

 

10.

Administration of Plan.

The Company’s Senior Vice President of Human Resources shall be the Plan
Administrator of the Plan. The Plan Administrator shall have discretion to
interpret the Plan, to determine eligibility and amounts of benefits under the
Plan and to decide any questions or disputes under the Plan (except for any
necessary decisions by the Board or by the Committee pursuant to Section 8 and
Section 9 above).

All decisions that are made by the Board or by the Committee or by the Plan
Administrator with respect to the Plan (or made by the Board or the Committee,
in those circumstances where discretion in the administration of the Plan has
been reserved to such body) shall be final and binding on the Company and the
Eligible Employees (and their heirs or beneficiaries).

 

11.

Change of Control of International Paper Company.

 

  (A)

Solely with respect to an Eligible Employee whose benefit under the Plan is
determined under Section 5(A), if a “Change of Control” of the Company (as
defined in Section 11(B) below) occurs, then:

 

  (i)

the minimum amount under the formula set forth in Section 5(A)(iii) above shall
be increased from 25% to 50% of the Eligible Employee’s Compensation; and

 

  (ii)

the Eligible Employee’s Supplemental Benefit under the Plan shall become vested
and nonforfeitable, and shall not be subject to termination pursuant to any of
the provisions of Section 8 above.

 

  (B)

For purposes of this Section 11, the term “Change of Control” of the Company
shall mean a change in control of a nature that would be required to be reported
in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934 as amended (“Exchange Act”); provided that,
without limitation, a Change of Control shall be deemed to have occurred if:

 

  (i)

any “person” as such term is used in Section 13(d) and 14(d)(2) of the Exchange
Act (other than employee benefit plans sponsored by the Company) is or becomes
the beneficial owner, directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company’s then
outstanding securities; or

 

9



--------------------------------------------------------------------------------

  (ii)

during any period of two consecutive years, individuals who at the beginning of
such period constitute the Board, cease for any reason to constitute at least a
majority thereof, unless the election, or the nomination for election, by the
Company’s shareholders of each new director was approved by a vote of at least
two-thirds (2/3) of the directors still in office who were directors at the
beginning of the period.

 

12.

Claims Procedures.

 

  (A)

Any Participant or other person, or the duly authorized representative of such
individual, shall be entitled to file a written claim for benefits under the
Plan. The right of any Participant or other person claiming a benefit under the
Plan shall be initially determined by the Plan Administrator or his appointed
agent within 90 days of the receipt of the claim. If special circumstances
require an extension of time for processing the claim, the Plan Administrator
shall give a written notice of the required extension to the claimant by mail or
delivery, prior to the expiration of the initial 90-day period. The notice shall
indicate the circumstances requiring the extension and the date by which the
Plan Administrator expects to render a decision. In no event may the extension
exceed 90 days from the end of the initial 90-day period.

Any partial or total denial by the Plan Administrator of a claim for benefits
under the Plan shall be stated in writing and mailed or delivered to the
claimant. Such notice of denial shall (i) set forth the specific reason(s) for
the denial, (ii) make reference to the specific provisions of the Plan on which
the denial is based, (iii) include a description of any additional material or
information necessary to perfect the claim with an explanation of why such
material or information is necessary, and (iv) provide a description of the
procedure for appeal of the denied claim, including a statement of the
claimant’s right to bring a civil action under Section 502(a) of ERISA following
an adverse benefit determination on appeal.

 

  (B)

A claimant or his duly authorized representative may (i) request a review of a
denied claim by written request to the Plan Administrator, (ii) submit written
comments, documents, records and other information relating to the claim for
benefits, and (iii) upon reasonable request and free of charge, have reasonable
access to, and copies of, all documents, records and other information relevant
to the claimant’s claim for benefits. A claimant’s request for review shall be
filed with the Plan Administrator within 60 days after receipt by the claimant
of the notice of claim denial.

Within 60 days after receipt of a request for review of a denied claim, the Plan
Administrator shall make a determination. If special circumstances require an
extension of time for processing the review of the denied claim, the Plan
Administrator shall give a written notice of the required extension to the
claimant by mail or delivery, prior to the expiration of the initial 60-day
period. The notice shall indicate the circumstances requiring the extension and
the date by which the Plan Administrator expects to render a decision. In no
event may the extension exceed 60 days from the end of the initial 60-day
period.

Any partial or total denial by the Plan Administrator of a benefit claim on
review shall be stated in writing and mailed or delivered to the claimant. Such
notice of denial shall (i) set forth the specific reason(s) for the denial,
(ii) make reference to the specific provisions of the Plan on which the denial
is based, (iii) include a statement that the claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the claimant’s claim for
benefits, and (iv) include a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA.

 

  (C)

Any decision by the Plan Administrator shall be written in a manner calculated
to be understood by the claimant. Such decision shall be final and binding upon
the person claiming an interest in the Plan.

 

10